Citation Nr: 1115216	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  08-22 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for status post (s/p) cyst removal from left chest with residual scar and surgical neuropathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2000 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Salt Lake City, Utah.  The case comes to the Board from the RO in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a November 2010 hearing.

It is noted that appellant has indicated a willingness to report for an examination for his traumatic brain injury claim.  This matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA contract general medical examination in connection with this claim in November 2006.  At that time, he complained of numbness in the left chest without pain or functional impairment.  An examination of the area showed a left interior areolar scar measuring 4 cm by .2 cm with hypopigmentation.  There was no abnormal texture, keloid, tissue loss, edema, inflammation, instability, adhesion, ulceration, disfiguration, or tenderness. There was decreased sensation in the left precordial area.  The examiner diagnosed surgical neuropathy in the left chest secondary to cyst removal.

At his hearing, the Veteran testified that he had constant numbness in his left chest and front left shoulder and shooting pain with lifting or movement.  It was not entirely clear from the Veteran's testimony whether the pain was in his chest area or his left shoulder.  The Veteran also testified that the numbness in his left chest area had become so severe he did not realize when he injured himself in that area until his wife told him that there was blood on his shirt.  The Veteran's representative explained that the Veteran's complaints were not really related to his scar, but rather to the surgical neuropathy that followed the cyst removal. 

The Veteran's testimony indicates that he is experiencing symptoms that are more severe than those which he reported at the November 2006 VA contract examination.  For example, he did not report any pain at that time.  Furthermore, the Veteran is separately service connected for a left shoulder disability and it is unclear whether the source of the Veteran's pain in his left shoulder area is his surgical neuropathy or his left shoulder disability.  For these reasons, the Board finds a new examination is necessary in order to determine the current symptoms of the Veteran's s/p cyst removal, left chest, with scar and surgical neuropathy.

Additionally, post-service treatment records, including VA treatment records, related to this disability exist, then they should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should contact the Veteran and request that he identify all treatment that he received for his s/p cyst removal, left chest, with scar and surgical neuropathy, since service.  All identified treatment records should be obtained.  VA treatment records should also be obtained, if applicable.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.

2.  The Veteran should then be scheduled for a VA neurological examination to determine the current symptoms of the Veteran's s/p cyst removal, left chest, with scar and surgical neuropathy.  All symptoms and functional effects should be fully documented.  In doing so, the examiner should address the source of the Veteran's reported shooting pains, and whether these are related to the Veteran's surgical neuropathy, the scar on his left chest, his left shoulder disability, or some other cause.  With respect to the Veteran's neuropathy, the examiner should also specify which nerve or nerves are involved.  

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

